                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

EDWARD B. AVERY, SR.,
                                                      Case No. 2:19-cv-1126
       Petitioner,                                    Judge Michael H. Watson
                                                      Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, MARION CORRECTIONAL
INSTITUTION,

       Respondent.

                            REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, brings this pro se Petition for a writ of habeas corpus under 28

U.S.C. § 2254. Petitioner seeks release from confinement imposed pursuant to a state-court

judgment in a criminal action. This case has been referred to the Undersigned pursuant to 28

U.S.C. 636(b) and Columbus’ General Order 14-1 regarding assignments and references to

United States Magistrate Judges.

       This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the face of the

petition and any attached exhibits that the petitioner is not entitled to relief . . .” If it does so

appear, the petition must be dismissed. Id. With this standard in mind, and for the reasons that

follow, these are the circumstances here, and the Undersigned therefore RECOMMENDS that

this action be DISMISSED.
I. FACTS AND PROCEDURAL HISTORY

       Petitioner challenges his March 14, 1997, conviction on the charge of escape pursuant to

his guilty plea in the Union County Court of Common Pleas. The Ohio Third District Court of

Appeals summarized the facts as follows:

       On January 17, 1997 the Union County Grand Jury indicted Avery on one count
       of Escape, a fifth-degree felony and a violation of R.C. 2921.34. The escape
       allegedly occurred on December 9, 1996. On March 14, 1997, Avery, with
       appointed counsel, entered a guilty plea to the charge of Escape. The court
       sentenced Avery to three years of community control and a one year suspended
       sentence of imprisonment. Included in Avery's community control obligation, the
       court ordered Avery to spend ten days of confinement in the Union County
       Discipline and Rehabilitation Center with work release.

       On March 15, 1997, the first day of Avery's ten-day confinement at the discipline
       center, he reportedly left the center without authorization and contrary to the
       terms of his sentence. Consequently, on March 21, 1997 Avery appeared before
       the trial court without counsel for his alleged probation violation. The court
       revoked Avery's probation and sentenced him to one year of incarceration.

State v. Avery, 3rd Dist. No. 14-97-28, 1998 WL 55012, at *1 (Ohio Ct. App. Feb. 12, 1998). On

February 12, 1998, the appellate court affirmed Petitioner’s escape conviction, but reversed the

trial court’s judgment finding Petitioner guilty of violating the terms of his probation, and

remanded the case to the trial court. Id. The website of the Union County Clerk further indicates

as follows:

       On December 16, 1998, a new hearing was held regarding the community control
       violation. At that time Defendant was found to have violated community control
       and sentenced to 12 months in prison with 49 days prior jail time credit and 264
       days prior penitentiary time credit. Defendant again appealed and that decision
       was affirmed by the Third District Court of Appeals on May 17, 1999.

Journal Entry, May 1, 2018, Case No. 1996-CR-0109. On October 2, 2018, Petitioner filed a

Motion to Vacate Void Sentence in the state trial court. On May 1, 2018, the trial court denied

the motion as moot, finding that Petitioner’s sentence had completely expired several years




                                               2
previously. See id. The website of the Union County Clerk indicates that, on October 9, 2018,

the appellate court affirmed the judgment of the trial court.

       On March 26, 2019, Petitioner filed this pro se habeas corpus Petition pursuant to 28

U.S.C. § 2254. He asserts that the trial court lacked jurisdiction and unconstitutionally re-

sentenced him after his sentence had already completely expired (claims one through four).

II. “IN CUSTODY” REQUIREMENT

       Habeas corpus is available only to challenge the constitutionality of a prisoner’s custody.

“[T]he essence of habeas corpus is an attack by a person in custody upon the legality of that

custody, and that the traditional function of the writ is to secure release from illegal custody.”

Preiser v. Rodriguez, 411 U.S. 475, 484 (1973); Kirby v. Dutton, 794 F.2d 245 (6th Cir. 1986).

Thus, 28 U.S.C. § 2254(a) provides that a federal “district court shall entertain an application for

a writ of habeas corpus in behalf of a person in custody pursuant to the judgment of a State court

only on the ground that he is in custody in violation of the Constitution or laws or treaties of the

United States.” (Emphasis added). “This language is jurisdictional: if a petitioner is not ‘in

custody’ when she files her petition, courts may not consider it.” Hautzenroeder v. Dewine, 887

F.3d 737, 740 (6th Cir. 2018) (citing Steverson v. Summers, 258 F.3d 520, 522 (6th Cir. 2001)).

“Thus, a district court may consider a prisoner’s petition only if he files it while “‘in custody’

under the conviction or sentence under attack.” In re Lee, 880 F.3d 242, 243 (6th Cir. 2018)

(citing Maleng v. Cook, 490 U.S. 488, 490–91 (1989) (per curiam)). “[O]nce the sentence

imposed for a conviction has completely expired, the collateral consequences of that conviction

are not themselves sufficient to render an individual ‘in custody’ for the purposes of a habeas

attack upon it.” Hautzenroeder, 887 F.3d at 740 (citing Maleng v. Cook, 490 U.S. at 492).




                                                 3
       Plainly, such are the circumstances here. Petitioner’s sentence completely expired long

prior to the filing of this action. Thus, this Court lacks jurisdiction to consider Petitioner’s

claims, as he fails to satisfy the “in custody” requirement of 28 U.S.C. § 2254(a).

III. RECOMMENDED DISPOSITION

       For the foregoing reasons, the Undersigned RECOMMENDS that this action be

DISMISSED.

                                    Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further

advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.




                                                 4
      IT IS SO ORDERED.

Date: May 1, 2019
                              /s/ Kimberly A. Jolson
                              KIMBERLY A. JOLSON
                              UNITED STATES MAGISTRATE JUDGE




                          5
